Citation Nr: 0832164	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a depression.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 







INTRODUCTION

The veteran had active service from December 1971 until 
December 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 Rating Decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The evidence of record does not show that any currently 
diagnosed depression is causally or etiologically related to 
service.


CONCLUSION OF LAW

Depression disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. §§  3.159.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, notification is satisfied by way of letters dated 
February 2005 and April 2006 to the veteran.  The letters 
advised the veteran that evidence showing that depression 
existed from service until the present time was needed to 
substantiate the claim.  Examples of evidence requested 
included: dates and places of medical treatment, lay 
statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claim file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the service treatment records (STRs) and the VA 
outpatient treatment records (OTRs).  The veteran submitted 
lay statements in support of his claim. 

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder(s) in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, as discussed below, does not 
support a service-connected claim due to a lack of competent 
medical evidence which links any such current disorder to 
active service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military service." 38 
U.S.C.A § 5103A (d); cf.  Charles v. Principi, 16 Vet. App. 
370 (2002).  Under such circumstances, there is no duty to 
provide an examination or to obtain an additional medical 
opinion. Id.

Neither the appellant nor his or her representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for depression.  Specifically, the veteran 
contends his depression began in or as a result of service, 
has been ongoing for many years, and is related, at least in 
part, to his arthritis from his broken bones during active 
service. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). S 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

However, under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

Additionally, secondary service condition may be warranted 
when a disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

Turning to the relevant evidence of record, the July 2005 OTR 
the veteran was diagnosed with an adjustment disorder with 
depressed mood.  In the January 2007 psychiatric OTR the 
veteran again presented with similar symptoms and stated he 
had a 25 year history of depression treatment.  The examiner 
noted a diagnosis of depression not otherwise specified.  
Variously dated psychiatric OTRs thereafter through March 
2008 show that the veteran continued to seek treatment for 
his diagnosed depression.  As such, the veteran has a current 
disability. 

The first indication of psychiatric treatment was in the June 
1976 STR.  The veteran was examined for sleep disturbances by 
Dr. G.M. and provided a provisional diagnosis for moderate 
reactive depression.  However, this appears to be the only 
diagnosis of depression or notation of symptoms of a 
depressed mood in the 20 years of service.  As such, the 
Board finds that this was an acute and transitory illness 
that was completely resolved by the time of the veteran's 
separation from service.  Indeed, at the veteran's August 
1991 retirement examination report clinically evaluated the 
veteran's psychiatric condition as normal, and the veteran 
affirmatively reported that he did not suffer from 
"depression or excessive worry." 

Upon review of the relevant evidence of record in conjunction 
with the applicable laws and regulations, the Board finds 
that entitlement to service connection for depression in not 
warranted.  

Even assuming the veteran had a depressive disorder during 
service, service connection is not otherwise warranted as 
there is no competent medical evidence of a nexus.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that the 
Board has the fundamental authority to decide a claim in the 
alternative.).  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As has been previously noted, the veteran contends that his 
currently diagnosed depression is related to service, to 
include as secondary to service-connected arthritis.   
However, the post-service medical records from July 2005 
through March 2008 - which demonstrate currently diagnosed 
depression - offered no etiological link to any service-
incurred or service-related incident, injury, or illness to 
the current depression.  

The March 2008 RO hearing transcript reflects that the 
veteran testified he was never diagnosed with anything other 
than stress during his 20 years of service.  The claims file 
also contains the veteran's contentions that he has a 25-year 
history of depression treatment.  However, the veteran has 
submitted no documentation to that effect.  Indeed, there is 
no record of complaints, treatment or diagnosis of depression 
until July 2005.  The evidentiary gap of 14 years between 
active service and the 2005 diagnosis of adjustment disorder 
with depressed mood essentially constitutes negative evidence 
that tends to disprove the veteran's claim that he had an 
injury in service that resulted in a chronic disability or 
persistent symptoms.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Indeed, evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board views the June 1976 diagnosis as acute and 
transitory in nature that was resolved upon separation.  The 
veteran's lay assertions that his currently diagnosed  
depression is related to service is inherently not credible 
in view of the August 1991 veteran's retirement physical 
examination report, which clinically evaluated the veteran's 
psychiatric condition as normal, and due to the lack of 
medical evidence demonstrating any psychiatric problems until 
2005.  The 1991 retirement physical examination report is 
highly probative as to the veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of a February 2005 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a February 2004 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
current depression disorder is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board also considered whether service connection was 
warranted on a secondary basis compensable under 38 C.F.R. § 
3.310(a) and Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  
In the present case there is simply no competent medical 
evidence that the depression was caused or aggravated by the 
service connected disabilities of: the left and right knee, 
left elbow, left wrist, left ankle, back and or hemorrhoids.  
Accordingly, the preponderance of the evidence indicates the 
veteran does not have a depression disorder that is causally 
or etiologically related to service or a service connected 
disability.  

In conclusion and for all of the reasons set forth above, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
depression.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for depression is denied.



____________________________________________
JOHATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


